Citation Nr: 9932871	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  95-34 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently evaluated
as 30 percent disabling.

2.  Entitlement to an increased rating for a back disorder, 
currently evaluated
as 60 percent disabling.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel
INTRODUCTION

The veteran had active service from January 1933 to November 
1954.  A June 1955 rating decision granted service connection 
for mild lumbosacral strain and assigned a noncompensable 
evaluation.  In February 1972, he sought an increased rating 
for the back disorder and also claimed service connection for 
hypertension.  A June 1972 rating decision assigned a 10 
percent evaluation for the back disorder and denied service 
connection for hypertension.  The veteran appealed; a 
February 1973 Board of Veterans' Appeals (Board) decision 
granted service connection for essential hypertension, and an 
April 1973 rating decision assigned a 20 percent evaluation 
therefor.  An August 1973 Board decision denied an increased 
rating for the back disorder.  A July 1975 Board decision 
denied increased ratings for the back disorder and 
hypertension.  A February 1980 Board decision increased the 
evaluations for hypertension and the back disorder to 30 
percent and 20 percent, respectively.

In September 1994, the veteran claimed increased ratings for 
several service-connected disorders, including hypertension 
and lumbosacral strain.  This case comes to the Board from a 
January 1995 rating decision by the Columbia, South Carolina, 
Regional Office (RO) that increased the evaluation for 
lumbosacral strain to 40 percent and denied an increased 
rating for hypertension.  The veteran appealed only the 
denial of an increased rating for hypertension.

While the case was at the Board on appeal, a February 1998 
rating decision apparently conceded that the service-
connected lumbosacral strain had caused a neurologic 
disorder, and the rating for the back disorder was increased 
to 60 percent under the provisions of DC 5293, pertaining to 
intervertebral disc syndrome.

A March 1998 Board decision noted that the rating criteria 
for cardiovascular disorders had changed during the pendency 
of the appeal, and remanded the case to enable examiners and 
adjudicators to consider both the old and new rating 
criteria.

This case also comes to the Board from an April 1998 rating 
decision which denied an increased rating for the back 
disorder and also denied TDIU.  
A June 1998 VA examination for hypertension was found to be 
inadequate for rating purposes, and the case was again 
remanded in January 1999.  For the reasons set forth below, 
the case must again be remanded.


REMAND

A change in rating criteria for hypertension mandated the 
March 1998 remand.  There we noted that, when regulations 
concerning entitlement to a higher evaluation are changed 
during the pendency of an appeal, the veteran is entitled to 
a decision on the claim under the rating criteria most 
favorable thereto.  Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  Under the provisions of 38 C.F.R. § 3.104, the 
earlier rating criteria for DC 7007 (hypertensive heart 
disease), were:

With definite signs of congestive failure 
and more than sedentary employment 
precluded ..................... 100

With marked heart enlargement 
demonstrated by X ray or by the apex beat 
heard beyond the midclavicular line, 
sustained diastolic hypertension of 120 
or more (which may later be reduced by 
medication), dyspnea on exertion, and 
more than light manual labor precluded 	..... 60

With definite heart enlargement, 
sustained diastolic hypertension of 100 
or more, and moderate dyspnea on exertion 
................................................... 30

The new rating criteria for hypertensive heart disease, 
effective January 12, 1998, are:

Chronic congestive heart failure; or a 
workload of 3 METs or less produces 
dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction 
with an ejection fraction of less than 30 
percent	100
More than one episode of acute congestive 
heart failure in the past year; or a 
workload of 3 to 5 METs produces dyspnea, 
fatigue, angina, dizziness, or syncope; 
or left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent	60

A workload of 5 to 7 METs produces 
dyspnea, fatigue, angina, dizziness, or 
syncope; or cardiac hypertrophy or 
dilation established by X ray, 
echocardiographic, or 
electrocardiographic evidence	30

A workload of 7 to 10 METs produces 
dyspnea, fatigue, angina, dizziness, or 
syncope; or continuous medication is 
required	10

The new rating criteria for DC 7007 are more objective, and 
require exercise testing to determine the level at which 
heart disease becomes symptomatic.  If exercise testing 
cannot be conducted for medical reasons, note 2 to 38 C.F.R. 
§ 4.104 requires that the examiner estimate the level of 
activity that would produce dyspnea, fatigue, angina, 
dizziness, or syncope.  The estimate must be in metabolic 
equivalents and supported by specific examples.  The rating 
criteria for DC 7101, hypertensive vascular disease, another 
potentially applicable diagnostic code, did not change 
significantly when the regulation was amended.

However, exercise testing was not conducted at a June 1998 VA 
examination, nor did the examiner find that such testing was 
medically precluded.  He merely recorded the veteran's blood 
pressure.  Accordingly, the Board found that the June 1998 VA 
examination was inadequate for rating purposes and that there 
was a failure to comply with directions in the March 1998 
Board remand.  Those findings mandated the January 1999 
remand.  There we noted that remand is required when there is 
a failure to comply with directions in a prior Board remand.  
Stegall v. West, 11 Vet.App. 268 (1998).

In sum, the veteran must be examined and exercise testing 
must be conducted unless it is medically precluded.  
Individuals for whom a VA examination is scheduled must 
report for it.  38 C.F.R. § 3.326(a).  The May 1999 
Supplemental Statement of the Case indicated that the veteran 
was "unable" to report for a VA examination and that the 
evidence of record did not warrant a change in the 
evaluation.  However, in the case of an increased rating 
claim, as opposed to a service-connection claim, the recourse 
for a claimant's failure, without good cause, to report for a 
scheduled examination is not to adjudicate the claim on the 
evidence of record, but to deny the claim for failure to 
report for the examination.  38 C.F.R. § 3.655(a), (b).

However, before an increased rating claim is denied for the 
veteran's failure to report for a scheduled VA examination, a 
copy of the notice advising the veteran of the time, date, 
and place of the examination must be associated with the 
claim file.  Hyson v. Brown, 5 Vet.App. 262 (1993).  In 
addition, VA must show that the veteran lacked good cause for 
failure to report for an examination.  Id.  Examples of good 
cause for failure to report for a VA examination include, but 
are not limited to, illness or hospitalization of the 
claimant, or death of an immediate family member.  See Dusek 
v. Derwinski, 2 Vet.App. 519 (1992); Olson v. Principi, 3 
Vet.App. 480 (1992); Holland v. Brown, 6 Vet.App. 443 (1994); 
and 38 C.F.R. § 3.655(a).

In this case, the veteran contended in, for example, an 
August 1997 letter to his Senator, that he is unable to 
travel to Charleston, a distance of less than 100 miles, for 
a VA examination.  However, evidence of record shows that he 
was at Bon Secours - Saint Francis Xavier Hospital in 
Charleston in December 1997 and at Charleston Spine and 
Physical Medicine in December 1997 and January and March 
1998.  In addition, he reported for a VA examination in 
Charleston in June 1998.

In a March 1999 letter, Robert Moore, MD, wrote "to obviate 
the need for [the veteran] to travel to Charleston for 
evaluation by another physician to affirm his medical 
status."  He said that he could "assure that all the 
prescription medications that he is on are necessary and that 
having to make a trip to Charleston just to verify this would 
bring undue hardship on him both physically and mentally."  
Dr. Moore may not understand that the process for 
compensating veterans for injury or disease incurred in 
service requires careful and thorough medical examination to 
determine the nature and extent of disability, followed by 
the application of a set of rating criteria.  On the other 
hand, if it is determined that the veteran has good cause for 
failure to report for a VA examination, and that 
determination is made a matter of record, then a fee-basis 
examination must be arranged.  Adjudication of the claim on 
the evidence of record is simply not an option.

With regard to the claim for an increased rating for the back 
disorder, in the absence of evidence of vertebral fracture 
with spinal cord involvement or spinal ankylosis at an 
unfavorable angle, the maximum schedular rating of 60 percent 
has already been assigned under the provisions of DC 5293 
(intervertebral disk syndrome).  Still, a higher evaluation 
could be assigned on an extraschedular basis under the 
provisions of 38 C.F.R. § 3.321(b)(1).  The January 1999 
remand noted that, although the July 1998 Statement of the 
Case listed 38 C.F.R. § 3.321(b)(1) as an applicable 
provision of law, the text of the Statement of the Case did 
not indicate that an extraschedular rating had actually been 
considered.  The Board may not consider an extraschedular 
rating in the first instance.  Floyd v. Brown, 9 Vet.App. 88 
(1996), mot. for reconsideration by panel and review by the 
Court en banc denied, 9 Vet. App. 253 (1996) (per curiam).  
Accordingly, the case was remanded for the RO to consider an 
extraschedular rating, to make a record of that 
consideration, and to provide reasons and bases for its 
decision on that issue.  However, a May 1999 Supplemental 
Statement of the Case does not suggest that an extraschedular 
rating has been considered and, if such a rating has been 
considered, no record has been made of that consideration and 
no reasons and bases have been provided for denial of such a 
rating.  As noted above, remand is required when there has 
been a failure to comply with directions in a prior Board 
remand.  Stegall, supra.

With regard to the January 1999 Board remand, we note that 
the last two pages of the file copy thereof have been 
removed.  Thus, we have added to the file a complete copy of 
that decision.

The January 1999 Board remand noted that the January 1998 
Certification of Appeal, VA Form 8, confirmed by the RO in 
October 1998, did not include TDIU as an issue for appeal.  
Certification of an issue for appeal is an administrative, 
not a jurisdictional, procedure; that is, the Certification 
of Appeal does not confer on the Board jurisdiction of an 
issue not otherwise in proper appellate status, nor does 
failure to certify an issue deprive the Board of jurisdiction 
over an issue properly appealed.  38 C.F.R. § 19.35.  
However, certification does indicate that the RO has 
completed development and consideration of an issue.  
Accordingly, the Board directed the RO to certify the TDIU 
issue for appeal if development and consideration of the 
issue was complete.  That directive was accomplished with an 
August 1999 Certification of Appeal.

However, the veteran demonstrates considerable disability of 
the lower extremities, and the extent of that disability 
attributable to the service-connected back disorder is not 
entirely clear.  A December 1997 report from Charleston Spine 
and Physical Medicine, a report of a December 1997 
electromyogram at Bon Secours - Saint Francis Xavier 
Hospital, and an April 1999 letter from Elizabeth Snoderly, 
DO, all suggest that the veteran has disability of the lower 
extremities that is not attributable to the service-connected 
back disorder.  Without resort to its own unsubstantiated 
medical opinion, a practice precluded by judicial precedents 
such as Colvin v. Derwinski, 1 Vet.App. 191 (1991), the Board 
is unable to distinguish disability attributable to service-
connected disorders from that that is not.  Thus, before the 
issue of TDIU can be accurately resolved, medical evidence is 
needed to fully assess the nature and extent of the veteran's 
service-connected disability.

Finally, the file reflects that the veteran was sent a letter 
on August 11, 1999, which advised him that he had 90 days 
from the date thereof to submit additional evidence and that 
any additional evidence must be submitted directly to the 
Board.  38 C.F.R. § 20.1304(a).  He availed himself of that 
opportunity and submitted, on August 26, 1999, additional 
medical evidence.  Any pertinent evidence submitted to and 
accepted by the Board pursuant to 38 C.F.R. § 20.1304(a) must 
be referred to the RO for initial review unless that 
procedural right is waived by the appellant.  38 C.F.R. 
§ 20.1304(c).  In this case, the veteran did not waive that 
right, and the Board does not here decide that the additional 
evidence is pertinent, but this remand will afford the RO the 
opportunity to review that evidence and the veteran the 
opportunity to argue its significance.


Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain from the veteran 
the names and addresses of all health 
care providers from whom he has received 
treatment for a back disorder, 
hypertension, and right ear hearing loss, 
since 1997.  Thereafter, the RO should 
obtain legible copies of all records that 
have not already been obtained.

2.  Upon completion of the development in 
paragraph 1, above, the veteran should be 
afforded a VA cardiovascular examination 
to determine the current nature and 
extent of all cardiovascular disability.  
It is imperative that, prior to the 
examination, the examiner reviews this 
decision and the claims folder.  The 
examiner must also review the criteria 
for rating hypertensive vascular disease, 
DC 7101, and hypertensive heart disease, 
DC 7007, in effect before and after 
January 12, 1998, and, to facilitate that 
review, the RO must provide the examiner 
with a copy of the aforementioned rating 
criteria.  All required tests, including 
exercise tests, should be conducted 
unless medically precluded.  If exercise 
testing is medically precluded, the 
examiner must, in accord with note 2 to 
38 C.F.R. § 4.104, estimate the level of 
activity that would produce dyspnea, 
angina, dizziness, or syncope.  The 
estimate must be expressed in METs and 
supported in the report by specific 
examples such as slow stair climbing.  
The examiner should report his or her 
findings under the revised rating 
criteria cited above and under the 
criteria in effect prior to January 12, 
1998.  The factors upon which the medical 
opinion is based must be set forth in 
detail in the report.

3.  Upon completion of the development in 
paragraphs 1 and 2, above, the veteran 
should be afforded a VA examination to 
determine the nature and extent of all 
disability attributable right ear hearing 
loss and to the service-connected back 
disorder.  It is imperative that, prior 
to the examination, the examiner reviews 
this decision and the claims folder 
including the December 1997 
electromyogram report from Bon Secours - 
Saint Francis Xavier Hospital, the 
December 1997 report from Charleston 
Spine and Physical Medicine, and the 
April 1999 report from Doctor Snoderly.  
The examiner should distinguish, to the 
extent feasible, that disability which is 
attributable to the service-connected 
disorders from that which is not.  The 
factors upon which the medical opinion is 
based must be set forth in detail in the 
report.

4.  After the foregoing actions have been 
taken, the RO should review the file to 
ensure completion of the required 
development.  When the required 
development has been completed, and all 
evidence obtained has been associated 
with the file, the RO should review the 
claim.  If the decision remains adverse 
to the veteran in any way, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned, if appropriate, to the Board.  The 
veteran need take no further action until he is informed, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet.App. 
369 (1999); Booth v. Brown, 8 Vet.App. 109 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded to the RO by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court), for additional evidentiary development or 
other action, must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the VBA Adjudication Procedure Manual, M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


